Case 1:20-cr-00389-JGK Document 62 Hiled O7/27/21 Page 1 of 2

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J, Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

July 27, 2021
BY ECF /, T bes (over eed ne (Peers te,
The Honorable John G. Koeltl .

United States District Judge ip “he Gage ES 70 f. AL

Southern District of New York 2.9 Lo iP LOT (ee, OER
500 Pearl Street
New York, NY 10007 by Pf 22/ Af

3, See ag Aa ppeernetel a
Re: United States v. Dave Minter, 20 Cr. 389 (JIG ).
oO

Dear Judge Koeltl: se? Af 2) of =
ear Judge Koeltl: Ce breleced 6 eee

The Government respectfully requests that the Court adjourn the August | L.séntencing in oe, a
this case and the Government’s July 28 sentencing submission deadline by 60 days. The defendant aL

objects to the adjournment. C7 vs oe 1, a if

As the Court is aware, the applicable statutory maximums and minimums turn on whether
the defendant’s 2014 conviction for criminal sale of a controlled substance under New York Penal
Law § 220.39 is a “serious drug offense” that—along with the defendant’s two prior robbery
convictions—subjects the defendant to a 15-year mandatory minimum term of imprisonment under
the Armed Career Criminal Act (“ACCA”).

Defendants in this District have recently begun contesting whether similar convictions
qualify as serious drug offenses under ACCA or, similarly, “controlled substance offenses” under
U.S.S.G. § 2K2.1. See, e.g., United States vy. Baez-Medina, No, 20-CR-24 (S.D.N.Y. July 1, 2021)
(Koeltl, J.); United States v. Ferrer, No. 20-CR-650 (S.D.N.Y. July 21, 2021) (Buchwald, J.). The
Government understands that this Court recently decided in Baez-Medina that a similar prior
conviction was not a controlled substance offense after substantial briefing by both parties.
However, given how recently this legal issue has arisen and its potentially wide-ranging impact,
the Gevernment requests additional time to further develop its arguments as to why the defendant’s
conviction is an ACCA predicate. The Government is currently discussing potential affidavits
with city and state officials, and the Government’s sentencing submission may include such
affidavits. An adjournment will thus allow the Court to address this significant legal issue with
the benefit of fuller briefing.

 
Ease 1:20-6F-60389-IGK Document 62 Filed O7/27/21 Page 2 of 2
Page 2

The Government further notes that the defendant has requested a sentence of 57 months’
imprisonment. Dkt. 59 at 10. Because the defendant was arrested on or about July 13, 2020, there
is no realistic possibility that he will be sentenced to time served, and he will therefore not be
substantially prejudiced by a 60-day adjournment.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

by: _/s/ Kevin Mead
Kevin Mead
Assistant United States Attorney
(212) 637-2211

cc: Derek A. Cohen, Esq. (ECF)

 

 
